                IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF GEORGIA
                          COLUMBUS DIVISION

HECTOR ENRIQUE GALEANO,           *

      Petitioner,                 *

vs.                               *
                                           CASE NO. 4:17-CV-233 (CDL)
WARDEN, STEWART DETENTION         *
CENTER, et al.,
                                  *
      Respondents.
                                  *

                              O R D E R

      This matter is before the Court pursuant to a Report and

Recommendation by the United States Magistrate Judge entered on

December 28, 2018. There was no objection to this Recommendation

as permitted by 28 U.S.C. § 636(b)(1). Therefore, the Court reviews

the Recommendation for clear error.       Finding no clear error, the

Court adopts the Recommendation of the Magistrate Judge and makes

it the order of this Court.

      IT IS SO ORDERED, this 16th day of January, 2019.

                                      s/Clay D. Land
                                      CLAY D. LAND
                                      CHIEF U.S. DISTRICT COURT JUDGE
                                      MIDDLE DISTRICT OF GEORGIA
